The civil service commission in making its finding noted the following: "The record of Captain Souder in the police department was excellent." Police officers *Page 10 
devote their services to the government, they have a distinct valuable property in their employment. It should be protected and preserved against an unfounded attack. The city charter of Philadelphia recognizes this obligation to these officers and this court has recognized it by protecting them from unwarranted attack. The principle was asserted that no officer should be dismissed from service unless it was for a cause not only charged but proved. There is no reason why the rule of conduct so well expressed by the majority opinion should not apply to every public officeholder. It would be novel indeed for a public officer to be removed for unworthy conduct on a record such as here presented. It is on this phase of the case that I dissent from the majority opinion.
I am aware that the grand jury presented or preferred charges as outlined in the majority opinion, but this presentment had no more force or effect in trial than a bill of indictment, and in any subsequent proceeding it carried no greater weight, even before the civil service commission. There should have been some proof of the substantive facts necessary to sustain the charge before the commission. It may be that these men should explain the large sums of money in their bank account, because of their small salaries, but when they do explain, they should not be dismissed arbitrarily or maliciously.
I do not know whether this officer was so dismissed or not, as the record in the case is absolutely barren of any legitimate or other evidence on which to find a conviction for anything, much less that of an officer charged with conduct unbecoming his obligation to the city government and the public.
Judge FINLETTER accurately states the case in the following language: "The petitioner did appear before the grand jury and offered an explanation of his wealth. The explanation was contained in his testimony before the grand jury. This was offered in evidence before the *Page 11 
commission. They ruled that it be received. It was not in fact produced to the commission. A paper was received in evidence by the commission, and appears in the report of their proceedings, labeled 'Summary of Testimony,' as stated in the preceding paragraph. Except in this fragmentary way the explanation offered by the petitioner to the grand jury does not appear in the report of the proceedings before the commission, although it was offered and received by them in evidence." My examination of the record shows this to be correct. It further shows that an explanation was submitted by Captain Souder to the superintendent of police, and from him transmitted to counsel who represented the director of public safety at the hearing. That important paper has been lost by counsel. The omission of the captain's statement, vitally important to him, was very material. The evidence supposed to have been submitted to the grand jury, even if it had been properly receivable by the commission, was not submitted to it. There was a charge but no evidence to sustain it. Unless the commission is endowed with power to convict on reports without substantive evidence to reinforce them, then the finding of the court below was the proper one. The absence of the evidence taken by the grand jury leaves the case barren of any evidence to sustain the finding of the commission.
No question was raised as to the propriety of the mandamus in the answer filed in this case. The question as to whether or not the mandamus should have issued is entirely out of the case. If there was any question, it should have been determined primarily, but, on a review of our authorities, the hearing judge was absolutely right in holding that mandamus would lie. It has been so decided in many cases, and the cases referred to in the majority opinion are not in point.
I would sustain the judgment of the court below. *Page 12